Citation Nr: 1146523	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-06 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for left ankle strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from July 2002 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which granted service connection for a left ankle strain and assigned a 10 percent disability rating effective July 15, 2007, the day after the Veteran's discharge from military service.  This case was subsequently transferred to the RO in Buffalo, New York.  


FINDING OF FACT

The Veteran's left ankle strain is manifested by at least 5 degrees of dorsiflexion and at least 35 degrees of plantar flexion as well as tenderness on palpation considered to be no more than moderately disabling.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 percent for left ankle strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5271-5019 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his service-connected left ankle strain is more disabling than currently evaluated.  Specifically, in his February 2008 substantive appeal the Veteran wrote that he could not stand on his left ankle for more than 30 minutes without pain and was unable to run.  He also wrote that he will be unable to continue using steroid medication to control the pain much longer due to the damaging effects of the steroids.  


Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected left ankle strain is rated under 38 C.F.R. § 4.71a, DCs 5271-5019.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  

Under DC 5271, marked limitation of motion of the ankle warrants a 20 percent evaluation.  A moderate limitation of motion of the ankle warrants a 10 percent evaluation.  Under DC 5019, bursitis is to be rated on limitation of motion of affected part as degenerative arthritis. 38 C.F.R. § 4.71, Plate II indicates that normal ankle dorsiflexion is from 0 to 20 degrees and normal ankle plantar flexion is from 0 to 45 degrees.  

Analysis

The Veteran's service treatment records show complaints of left ankle pain as early as September 2004.  A December 2005 treatment report notes a history of multiple left ankle sprains, with increasing symptoms of laxity and chronic pain.  April 2006, December 2006, and January 2007 records show that the Veteran was treated for sprains of the left ankle.  Treatment records also show that the Veteran underwent physical therapy for the left ankle.  A January 2007 MRI (magnetic resonance imaging) scan showed small ossific spinal fragments and irregularity anterior process of calcaneus.  This was felt to be possible sinus tarsi syndrome.  

In May 2007 the Veteran submitted a claim for service connection for a left ankle disorder while still in active service and by rating decision dated in July 2007 the RO granted service connection for a left ankle strain and assigned a 10 percent disability rating effective July 15, 2007, the day after the Veteran's discharge from military service.  

Evidence relevant to the level of severity of the Veteran's service-connected left ankle strain includes two VA examination reports dated in May 2007 and June 2008.  During the May 2007 VA general examination the Veteran reported that he "rolled" his left ankle in Iraq two years earlier.  There was weakness, stiffness, and redness in the ankle.  It gave way, showed a lack of endurance, locking, fatigability, and he limped after walking or running.  There was pain in the left ankle.  The pain did not travel.  The pain was crushing, aching, cramping, and sharp.  The pain was a severity of 8 out of 10, was elicited by physical activity, and relieved by rest and medication, particularly cortisone.  He reportedly functioned with the pain and medication.  Upon elaboration the Veteran indicated that he experienced pain when he stood and walked.  It increased at times.  He had problems with running.  There was incapacitation for light duty.  The treatment was rest, steroid injections, Motrin, heat, and ice.  There was no prosthetic implant.  Functional impairment was pain during flare-up.  

On physical examination of the left ankle it was tender on palpation.  There was no deformity of the ankle.  Range of motion testing of the left ankle revealed 10 degrees of dorsiflexion with pain also occurring at 10 degrees and 35 degrees of plantar flexion with pain also occurring at 35 degrees.  There was pain as a major functional impact, but also fatigue, weakness, lack of endurance, and no incoordination.  There was no additional limitation in motion after repetitive use.  

The diagnosis was left ankle strain.  Subjectively there was pain on motion.  Objectively there was tenderness to palpation, decreased painful range of motion, and pain, fatigue, weakness, and lack of endurance after repetitive use.  X-ray results showed normal findings.  

During the June 2008 VA examination the Veteran complained of pain, weakness, stiffness, instability or giving way, fatigability, and lack of endurance with regard to the left ankle.  Flare-ups occurred once per week and lasted one to two days.  Severity increased to a 7 or 8/10.  Precipitating factors included walking around too much, stepping wrong, either onto an elevated surface such as a rock or a tree route, or if his ankle is moved the wrong way.  Alleviating factors included staying off his foot and elevating it.  He stated he did have additional limitation of motion or functional impairment during the flare-up, where it was hard to rotate his foot.  He did use assistive devices, such as a brace.  At the time of the examination he was being fitted for one.  He denied any surgeries or new injuries and denied episodes of dislocation.  There were no constitutional symptoms for inflammatory arthritis.  

The Veteran's usual occupation was as a machine attendant at Philips Lighting.  He stated his condition affected that job as he was not able to walk around much.  He had to leave work early one time in the past.  He stated that his employer was accommodating with regard to his condition, having him work on a machine that requires him to sit on days where he is experiencing a lot of pain.  He also stated that his daily activities were affected.  Shopping was affected in moderate fashion, because of having to walk for prolonged periods of time.  Also, there was a mild effect with regard to chores at home, such as mowing the lawn.  He was able to bathe, dress, toilet, groom, and feed without difficulty.  He stated that he was right extremity dominant.  

Upon physical examination the Veteran appeared in no acute distress.  Posture and gait were normal.  Examination of the left ankle revealed a normal appearance.  There was no swelling or erythema.  There was mild tenderness with palpation over the lateral aspect of the ankle at the talofibular ligament.  Range of motion testing revealed dorsiflexion from 0 to 5 degrees out of 20 degrees, with pain at 5 degrees and plantar flexion from 0 to 45 degrees out of 45 degrees, with pain at 45 degrees.  After three repetitive ranges of motion the Veteran maintained the above-stated range of motion, without any additional limitations or functional impairments.  There was tenderness with foot inversion but no tenderness with foot eversion.  There was no varus or valgus angulation of the os calcis in relation to the long axis of the tibia and fibula.  He also appeared to have flattening of the normal foot contour.  

X-ray examination revealed no significant osseous abnormalities of the left ankle.  The examiner noted a previous January 2007 MRI scans which showed small ossific spinal fragments and irregularity anterior process of calcaneus which possibly correlated to sinus tarsi syndrome.  Lateral ankle ligaments appeared relatively intact.  The diagnosis was left ankle strain.  

Also of record are VA treatment records dated through October 2008.  While most of these treatment records are specific to psychiatric problems they also show complaints of left ankle pain, particularly in February 2008.  

Given the evidence of record, the Board finds that an initial disability rating greater than 10 percent is not warranted for the Veteran's left ankle strain.  While the Veteran does notably have some loss of motion, he did have 10 degrees of dorsiflexion/35 degrees of plantar flexion during the May 2007 VA examination and had 5 degrees of dorsiflexion/45 degrees of plantar flexion during the June 2008 VA examination.  As such, the Board believes that the overall picture presented is one of essentially moderate limitation of motion.  Moreover, while the Veteran's complaints of pain on use are noted, there is no persuasive evidence that there is any additional functional loss due to pain, fatigue, weakness or incoordination to such a degree to result in more than moderate limitation of motion of the ankle.  Rather, the Veteran's current rating already takes into account any limitation of motion based on pain.  Thus, even when considering DeLuca the Veteran is not entitled to a higher rating for his left ankle disorder.   The overall disability picture presented by the Veteran's left ankle disorder is that of moderate limitation of motion, which is appropriately rated as 10 percent disabling under DC 5271.  The Veteran's disability picture does not present such severe limitation of motion to the ankle to be characterized as marked limitation.  Thus, a 20 percent disability rating under DC 5271 is not warranted.

Similarly, given the evidence of record, a higher disability rating would not be warranted under any other diagnostic code.  38 C.F.R. § 4.7.  Because the Veteran's limitation of motion of the left ankle is compensable, DC 5010 is not applicable.  The Board has also considered whether the Veteran would be entitled to a compensable evaluation under other diagnostic criteria related to the foot. Many of these diagnostic codes do not apply, however, as there is no evidence that the Veteran has flatfoot (DC 5276), bilateral weak foot (DC 5277), acquired claw foot (pes cavus) (DC 5278); unilateral metatarsalgia (Morton's disease) (DC 5279); unilateral hallux valgus (DC 5280); or hammer toe (DC 5282).  The Board also finds that a higher rating is not warranted under the only remaining diagnostic code in the absence of moderate malunion or nonunion of the tarsal or metatarsal bones.  Furthermore, the Board notes that the Veteran is separately related for deformities of the right and left great toes.    

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate the ankles, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board finds that the disability ratings assigned in this case are appropriate and that the degree of impairment resulting from right ankle disorder in this case does not more nearly approximate the next higher rating.  

Extraschedular Consideration

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the Veteran's left ankle strain is manifested by pain and limitation of motion of the affected joint.  The rating criteria contemplate these impairments.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected disorders are adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, substantially compliant notice was sent in June 2007, December 2007, and June 2008 letters and the claim was readjudicated in June 2008 and November 2008 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Veteran's representative contends that the Veteran is entitled to a new VA examination because the June 2008 examination is nearly four years old.  However, the Board finds that there is no indication that the Veteran's left ankle disability has increased in severity since the June 2008 VA examination.  Rather, the Veteran appears to have even greater range of motion during the June 2008 VA examination in comparison to the May 2007 VA examination.  As such, another VA examination is not necessary.    

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An initial disability rating greater than 10 percent for left ankle strain is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


